DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.
This application has been assigned to a different primary examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  
Status of claims
Canceled:
7, 9, 17 and 19
Pending:
1-6, 8, 10-16, 18 and 20
Withdrawn:
3-6, 10, 13-16, and 20
Examined:
1-2, 8, 11-12 and 18
Independent:
1 and 11
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art
at the time the invention was made"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/1st
35 USC 112, 1st paragraph

112 "Means for"
x
112/2nd
35 USC 112, 2nd paragraph

112 Other

112/6th
35 USC 112, 6th paragraph

Double Patenting
x



Priority
Priority is claimed to as early as 6/1/2011. 

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous 112/2nd rejection is withdrawn, however new rejections are applied.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.



Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements: setting the context of the invention, particular to all claims, and distinguishing the instant application from any related applications.  (MPEP 606 pertains.)



Claim objections
Claim 3-6, 10-11, 13-16, and 20 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.


Claim
Recitation
Comment
3-6, 10, 13-16, and 20

These claims' identifiers should specify "withdrawn."  MPEP 714 and 37 CFR 1.121(c) pertain.  Regarding Applicant's request for rejoinder (12/2/2020 remarks, p. 15), no claims are yet allowable.
11
extracter
The specification discloses "extractor" such that the recitation appears to be a misspelling -- multiple instances throughout the claim.
11
a second processor connected to the first processor via a data line;
Probably should be indented less for consistency with other elements of the recited "apparatus"
11
upon determination by the first processor that the base...
Probably should be indented less for consistency with other elements of the recited "apparatus"




Claim rejections - 112/2nd
The following is a quotation of 112/2nd:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-2, 8, 11-12 and 18 are rejected under 112/2nd, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However, equivalent amendments also would be acceptable.  



Claim
Recitation
Comment
1, 11
preparing peak patterns for assignment target peaks of the target
fingerprint...

preparing peak patterns for respective assignment candidate peaks
of a reference fingerprint...

comparing the peak pattern for each assignment target peak and the peak patterns for the relevant assignment candidate peaks...
Regarding the recited "comparing... the peak pattern for each assignment target peak," it is not clear that this set of peak patterns was instantiated as one for "each" assignment "target" peak.  If the intention is to instantiate one pattern for each target peak, then this part of this rejection might be overcome by, for example, clarifying this relationship.

Regarding the recited "comparing...  the peak patterns for the relevant assignment candidate peaks," it is not clear that this set of peak patterns was instantiated as one for "each" assignment "target" peak.  It also is not clear how to interpret the recited "relevant," which is a term of relative or vague degree or form of association, not recited in the original claims and not explicitly recited, let alone defined, in the specification nor having a well-known and particular definition in the art in the recited context.  (MPEP 2173.05(b) pertains.)  If the intention is to instantiate one pattern for each candidate peak, then this part of this rejection might be overcome by, for example, clarifying this relationship as well as the meaning of "relevant." 


1, 11
under..., if...,
conveying, in a ratio controlled by the second processor, at least two of the bases...
Interpretation of the recited "ratio" is unclear at least because it is not clear what are the required inputs to the ratio, i.e. the inputs to its numerator and denominator.  While number or amount of each of the recited two "bases" might be an interpretation, this is not clear, and the claim also reads on three or more bases which would require an extended ratio or ratios.  The specification discloses various instances of a "ratio" in various contexts and does not clearly disclose a definition such as would import a limitation into the claims.
1, 11
and wherein...
the ratio of the bases conveyed to
and mixed
Relatedly, the recited "the ratio..." lacks clear antecedent at least for lack of preceding recitation of "ratio of the bases conveyed to
and mixed," explicit or clearly equivalent.



the ratio being controlled by the second controller so that the Mahalanobis distance of the mixed base is equal to or less than the predetermined threshold value
The recited "the mixed base" lacks clear antecedent at least because preceding instances recite, as examples, "conveying... at least two of the bases" and "and wherein... the ratio of the bases..."  Possibly "[[the]]each mixed base" should be recited.  

Also, generally, claim interpretation and resolution of rejections would be facilitated by chronological recitation within the claim.
1
the mixed base having a Mahalanobis distance equal to or less than the predetermined threshold value
Relatedly, this instance of "the mixed base..." then also lacks clear antecedent at least because it is not clear to which singular base the recitation refers
1, 11
comparing...
to find...
and specify...
The recited "to find..." and the corresponding "to... specify..." read on intended use, which renders unclear the later reliance on the outcomes of these steps.  This rejection may be overcome by amending to "comparing... [[to ]], finding... and specifying..." or "comparing... [[to ]], thereby finding... and thereby specifying..." or any clear equivalent.
1, 11
comparing...
the reference fingerprint to be assigned with each other...

assigning the peaks of the target fingerprint that are specified and assigned to the peaks of the reference fingerprint
The recited "the peaks of the target fingerprint that are specified and assigned..." lacks antecedent at least because it is not clear that the recited peaks actually are required to have been "specified and assigned," the preceding "to specify..." and "to be assigned" notwithstanding.  This rejection might be overcome, for example, by amending to affirmatively recite the referenced specifying and assigning.
1, 11
assigning...
referring to the peaks of the reference fingerprint
Not interpretable



assigning...
the reference group fingerprint having peaks where a peak is defined by local maxima or area values in signal strength and retention time points of peaks, which corresponds to each other, of the reference fingerprints
Not interpretable at least because the antecedent of "which corresponds" is unclear.  Also, the recited "which corresponds to each other" appears to be grammatically incorrect for lack of agreement between subject and verb (possibly "correspond[[s]]" would be correct, but this is unclear given the preceding antecedent issue).  The antecedent of the recited "of the reference fingerprints" also is unclear.
1, 11
evaluating the peaks of the target fingerprint that are specified and assigned to the corresponding peaks of the reference fingerprint by comparison with the peaks of the reference group fingerprint using a Mahalanobis-Taguchi
method to find a Mahalanobis distance
Does not parse clearly.  Also, the same antecedent issue as above regarding "specified and assigned" also occurs here.  It is not clear whether the recited "using..." modifies the preceding "evaluating" or the preceding "specified and assigned."  It may help, as first step toward resolving this rejection, not to repeat any preceding recitations unless necessary, e.g. necessary to clarify antecedent basis.  Here, possibly, the recited "by comparison with the peaks of the reference group fingerprint" and possibly additional recitation need not be repeated.
1, 11
determining the base of the multicomponent drug as an accepted one that meets the criteria for productization
The relationship is unclear between this recitation and the preceding "if the base is evaluated as meeting the criteria for productization..." and "if the base is evaluated as not meeting the criteria for productization..."  Relatedly, it also is unclear how or why this "determining" step follows the earlier "if..." conditions, when it appears that this "determining" should precede those "if..." conditions.



determining...
if the Mahalanobis distance is equal to or less than a predetermined threshold value;

and wherein
the control...
is based on the respective Mahalanobis distance of each of the respective bases
The relationships among the instances of "Mahalanobis distance" and between those instances and the "bases" are unclear.  The recited "respective" similarly is unclear.
1, 11
A method... comprising:
obtaining...;
evaluating...; 
and
if..., conveying...;
if..., conveying...;
...if..., conveying...;
and
conveying...,
wherein
evaluating... comprises:
preparing...;
preparing...;
preparing...;
comparing...;
assigning...;
evaluating...;
and
determining...;
and wherein
...;
and
...
The relationships among the recited "-ing" steps and "wherein" clauses are unclear at least because more than one conjunction, i.e. "and," is recited in what appears to be a single list of steps.  Also, normally, there would be no additional recitation of "and" before a "wherein" clause.  It may help to overcome this rejection to enumerate the steps.



the chromatograms of the evaluation target
Lacks clear antecedent
2
the target fingerprint and the reference fingerprint include in addition to the peaks and the retention time points UV spectra of the respective peaks detected from the 3D chromatograms
It appears that commas should precede and follow "...in addition to the peaks and the retention time points..."

The recited "the respective peaks detected from the 3D chromatograms" lacks clear antecedent at least because previously no form of "detect" is clearly recited in relation to "peak." 
2, 12
peak pattern and UV spectrum
The implied distinction between "peak pattern" and "UV spectrum" is unclear at least because the "peak pattern" is or at least may lie within the UV spectrum.  Possibly: "peak pattern [[and]]of the UV spectrum"
8, 18
the specifying of the corresponding peaks is performed based on...
The relationship of this recitation of claim 8 to the similar recitation of claim 2 is unclear. 
11
means for conveying
Three instances are recited in claim 11, and each is indefinite under 112/2nd after invoking 112/6th. Recites means (or an equivalent, nonce term, here "means") and function and/or result (here "conveying") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses the invoking language at all, let alone sufficient structure, material, or acts rather than just function and results, noting that any disclosure must be clearly linked to the invoking recitation.  MPEP 2181 pertains.  Possibly other, related terminology would be more clearly supported, e.g. "conveyor" or "pipeline" as at p. 19, penultimate para.
11
the first processor is configured to effect...

the second processor is configured to effect
The subsequently recited algorithm steps (i.e. "preparing...," etc.) appear to be software implemented for execution by the processor, which is to say that the recited algorithm steps necessarily reside in unrecited software or some equivalent.  Since an "apparatus" claim is interpreted and scoped according to its recited structure, the above omission of stored software or an equivalent stored structure as clearly a structural element of the claimed apparatus renders the claim indefinite.  At best a general purpose processor is only configured at the time of execution and then only for portions of the recited algorithm at a time.  There is no clear support for a special purpose processor (e.g. field-programmable gate arrays, etc.).  Also, as presently recited, in a BRI, the recited "processor" is interpreted as a this rejection may be overcome by clearly reciting such stored software or an equivalent with a clear structural linkage to the recited "apparatus."




Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1, 11
a... stocker
Definite under 112/2nd after properly invoking 112/6th. Recites means (or an equivalent, nonce term, here "stocker") and function and/or result (here "stocker") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at p. 22, 3rd para.  MPEP 2181.III-IV pertain.
1, 11
a dosage form processing device
Definite under 112/2nd after properly invoking 112/6th. Recites means (or an equivalent, nonce term, here "device") and function and/or result (here "dosage form processing") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at p. 22, 3rd para.  MPEP 2181.III-IV pertain.
1, 11
a dosage form processing
Definite under 112/2nd after properly invoking 112/6th. Recites means (or an equivalent, nonce term, here "processing") and function and/or result (here "dosage form processing") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at p. 29, 3rd para.; p. 96, last para.; and p. 99, 3rd para.  MPEP 2181.III-IV pertain.



a mixing device
The recitation does not invoke 112/6th because it is interpreted as a well-known element, e.g. a mixer.  MPEP 2181.I.A,3rd para. pertains with analogy to structures having "sufficiently definite meaning," such as "filters" and "brakes."
1, 11
peaks
The recited term is defined in the specification at, at least, p. 33, 2nd para., and that definition is interpreted as applying within the claims.
1, 11
a retention time point
The recited term is defined in the specification at, at least, p. 33, 2nd para., and that definition is interpreted as applying within the claims.
11
chromatography equipment
The recitation does not invoke 112/6th because it is interpreted as a well-known element, e.g. a chromatograph.  MPEP 2181.I.A,3rd para. pertains with analogy to structures having "sufficiently definite meaning," such as "filters" and "brakes."
11
extracter
Properly spelled as "extractor," the recitation is definite under 112/2nd after properly invoking 112/6th. Recites means (or an equivalent, nonce term, here "extractor") and function and/or result (here "extractor") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at p. 20, 3rd para.  MPEP 2181.III-IV pertain.




Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.

Instant claims 1-2, 8, 11-12 and 18 are rejected on the grounds of non-statutory obviousness-type double patenting over all claims in the conflicting application(s) and/or patent(s) listed below.  The instant and conflicting claims generally are directed to drug production.  Although the conflicting claims are not identical to the instant claims, they also are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are obvious over Xie (as cited on the 10/5/2016 IDS) and Yano (as cited on the 10/5/2016 IDS).  At this point in examination, it is not clear that the instant claims recite limitations which are (a) narrower than limitations in the conflicting claims and (b) not taught in a combinable way by the above art.  To the extent that the conflicting claims are narrower than the instant claims, such limitations do not prevent double patenting.

Application
Patent
Remarks / examples
15257637
10527595
In a BRI, instant claims 1-2, 8, 11-12 and 18 read on embodiments within the scope of conflicting claims 1-15 and/or are obvious over the conflicting claims in view of the art cited above.
15261462
10605792
In a BRI, instant claims 1-2, 8, 11-12 and 18 read on embodiments within the scope of conflicting claims 1-12 and/or are obvious over the conflicting claims in view of the art cited above.
15269644
10533979
In a BRI, instant claims 1-2, 8, 11-12 and 18 read on embodiments within the scope of conflicting claims 1-12 and/or are obvious over the conflicting claims in view of the art cited above.



Examiner comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejections.  The examiner's phone number is provided below.
Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.
Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631